19-23649-rdd   Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28   Exhibit C -
                  Willis Towers Watson Declaration Pg 1 of 26



                                   Exhibit C

                        Willis Towers Watson Declaration
19-23649-rdd         Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                            Exhibit C -
                        Willis Towers Watson Declaration Pg 2 of 26



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut
James M. Millerman
Marc J. Tobak

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Jointly Administered)


 DECLARATION OF JOSEPHINE GARTRELL IN SUPPORT OF THE MOTION OF
DEBTORS FOR ENTRY OF ORDER AUTHORIZING IMPLEMENTATION OF A KEY
   EMPLOYEE INCENTIVE PLAN AND KEY EMPLOYEE RETENTION PLAN

         I, Josephine Gartrell, being fully sworn, hereby declare that the following is true to the best

of my knowledge, information and belief:




         1
           The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.

                                                        1
19-23649-rdd          Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                            Exhibit C -
                         Willis Towers Watson Declaration Pg 3 of 26



        1.       I am a Director at Willis Towers Watson PLC (“Willis Towers Watson”). Willis

Towers Watson has been engaged by Purdue Pharma L.P. and its above captioned wholly owned

direct and indirect subsidiaries (collectively, the “Debtors” or the “Company”) to provide

compensation consulting services and to serve as advisors to the Board’s Compensation and

Talent Committee (the “Compensation Committee”). I am familiar with the structure of the

Debtors’ pre- and post- petition compensation plans, including the Debtors’ proposed key

employee incentive plan (the “KEIP”) and the Debtors’ key employee retention plan (the

“KERP”).

        2.       I submit this declaration (this “Declaration”) on behalf of Willis Towers Watson

in support of the Motion of Debtors for Entry of an Order Authorizing Implementation of a Key

Employee Incentive Plan and a Key Employee Retention Plan. 2 I am authorized to submit this

Declaration on behalf of the Debtors.

        3.       Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my review of the KEIP and KERP, my team’s and my research into

compensation practices for companies in the biopharma industry and general industry, as well as

other companies that have recently filed for chapter 11 protection, and information supplied to me

by members of the Debtors’ management team and the Debtors’ other advisors. For the reasons

described below, it is my opinion that the KEIP and KERP are appropriate and reasonable. If called

upon to testify, I would testify competently to the facts set forth in this Declaration.

                             QUALIFICATIONS AND BACKGROUND




        2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Motion of Debtors for Entry of an Order Authorizing Implementation of a Key Employee Incentive Plan and a
Key Employee Retention Plan.

                                                         2
19-23649-rdd       Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                 Exhibit C -
                      Willis Towers Watson Declaration Pg 4 of 26



   A. Qualifications

       4.      I received my Juris Doctor from University of San Diego School of Law in 1998,

graduating Magna Cum Laude and Order of the Coif, and my Bachelor of Arts in international

business from San Diego State University in 1994. After working at Gibson Dunn as an associate

in the corporate practice, Pillsbury Winthrop as an associate in the executive compensation

practice, and The Loftin Firm, P.C. where I was a partner and then of counsel in the corporate

practice, I became an executive compensation consultant at the Hay Group LLC in 2014. I joined

Willis Towers Watson in 2016 where I have been continuously employed ever since.

       5.      Willis Towers Watson is an international professional services firm that offers a

wide variety of services to public and private clients, including expert analysis of executive and

management compensation. Willis Towers Watson designs and delivers solutions that manage

risk, optimize benefits, cultivate talent, and expand the power of capital to protect and strengthen

institutions and individuals. Willis Towers Watson focuses on four key business segments:

corporate risk and brokering; human capital and benefits; exchange solutions; and investment, risk,

and reinsurance.

       6.      My responsibilities at Willis Towers Watson have primarily involved consulting to

for-profit companies and not-for profit organizations, specifically regarding executive

compensation. I routinely work with public and private companies in various industries regarding

compensation philosophy, pay competitiveness, incentive plan design, and other compensation-

related analyses and have participated in the development and design of hundreds of management

and employee incentive plans for companies in and outside of bankruptcy.

       7.      I am highly experienced in executive, management, and employee compensation

with over 20 years of experience in the field. During my tenure at Willis Towers Watson, I have

                                                 3
19-23649-rdd      Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28               Exhibit C -
                     Willis Towers Watson Declaration Pg 5 of 26



worked closely with a range of companies undergoing a financial restructuring in developing a

variety of pre-petition and post-petition compensation arrangements, including compensation

plans and programs for senior executive and non-executive employees. Specifically, I have led or

co-led the review and design of key employee incentive plans, key employee retention plans, and

other similar plans in a number of chapter 11 cases, including Aegean Marine Petroleum Network

Inc., et al., Case No. 18-13374 (MEW) (Bankr. S.D.N.Y.); In re ATD Corporation, et al., Case

No. 18-12221 (KJC) (Bankr. D. Del.); In re Claire’s Stores Inc., et al., Case No. 18-10584 (MFW),

(Bankr. D. Del.); In re Cloud Peak Energy Inc., Case No. 19-11047 (CSS) (Bankr. D. Del.); In re

FULLBEAUTY Brands Holdings Corp., et al., Case No. 19-22185 (RDD) (Bankr. S.D.N.Y.); In

re Parker Drilling Company, et al., Case No. 18-36958 (MI) (Bankr. S.D. Tex.); In re PES

Holdings, LLC, Case No. 19-11626 (LSS) (Bankr. D. Del.); In re Westmoreland Coal Company,

et al., Case No. 18-35672 (DRJ) (Bankr. S.D. Tex.).

   B. Background

       8.     Since Willis Towers Watson was retained by the Debtors, I, in coordination with

my team at Willis Towers Watson, have familiarized myself with the Debtors’ operations, business

goals, pre- and post-petition compensation practices and the proposed KEIP and KERP. As part

of this process, Willis Towers Watson conducted pay benchmarking for all employees by gathering

and analyzing relevant market compensation data, including total direct compensation offered by

companies in Willis Towers Watson’s 2019 CDB Pharmaceutical and Health Sciences Executive

Compensation Survey Report and participants in Willis Towers Watson’s 2019 Pharmaceutical

Executive Compensation and Middle Management, Professional and Support Surveys. Among

other things, my team and I provided input and advice on the design, structure, and total cost of

the KEIP and KERP. In connection with this process, Willis Towers Watson worked closely with

                                               4
19-23649-rdd       Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                 Exhibit C -
                      Willis Towers Watson Declaration Pg 6 of 26



the Debtors’ senior management team and its other advisors. Additionally, Willis Towers Watson

leveraged its own experience designing programs for similarly situated companies, both inside and

outside of chapter 11 bankruptcy. The KEIP and KERP reflect the input and guidance provided by

myself and my colleagues at Willis Towers Watson.

       9.      Importantly, the KEIP and the KERP were subject to oversight, review, and

approval by the Compensation Committee, and the CEO’s proposed participation in the KEIP was

additionally reviewed and approved by the Board. Willis Towers Watson was involved in and

consulted on the design of the KEIP and the KERP, and prior to approval of the KEIP and the

KERP, Willis Towers Watson presented its analysis of their appropriateness and reasonableness

to the Debtors’ senior management, the Compensation Committee and, with respect to the CEO’s

participation in the KEIP, the Board. Willis Towers Watson’s primary goal in the course of these

interactions was to develop its independent assessment of the KEIP and the KERP as appropriate

and reasonable drawing directly upon the specific needs of the Debtors, relevant market data and

Willis Towers Watson’s experience in designing comparable programs for similarly situated

companies.

       10.     The Debtors commenced these Chapter 11 Cases to maximize the value of the

Debtors’ estates for their stakeholders. Recognizing the unique facts of these Chapter 11 Cases

and that employee performance will play a critical role in achieving a favorable outcome for all

parties, the Debtors in conjunction with Willis Towers Watson and their other advisors undertook

a deliberative process to design appropriate and reasonable compensation programs for 2020 and

with respect to the treatment of LTRP awards scheduled to vest and/or be paid in the future. The

culmination of that work resulted in the KEIP, which is designed to incentivize eight crucial senior

level insider employees (the “KEIP Participants”) to achieve challenging financial and

                                                 5
19-23649-rdd       Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28               Exhibit C -
                      Willis Towers Watson Declaration Pg 7 of 26



operational targets, and the KERP, which is designed to retain all other eligible employees of the

Debtors (the “KERP Participants”) during the pendency of these Chapter 11 Cases.

                            KEY EMPLOYEE INCENTIVE PLAN

A.        Overview of the KEIP.

          11.   Prior to commencing these Chapter 11 Cases, Purdue maintained a performance-

based annual incentive plan (“AIP”) for executives and select employees, as well as a

performance-based long-term results plan (“LTRP”) for executives and select senior level

employees. The proposed KEIP is, in many ways, an extension of the executive level pay-for-

performance standard that was established through the prepetition AIP and LTRP.

          12.   The KEIP is designed to incentivize the KEIP Participants to achieve the targeted

business performance goals (the “Performance Metrics”) set out in Purdue’s 2020 Corporate

Scorecard (the “Scorecard”). The KEIP Participants were identified by the Debtors’ management

team with the advice of its other advisors.

          13.   The KEIP establishes a sliding scale of potential award opportunities based on the

extent to which the Debtors succeed in accomplishing the goals set out in the Scorecard. The table

below shows two levels of weighted performance targets which modify KEIP awards to potentially

be earned based on the Scorecard performance, with interpolation for performance between the

levels:

                             Threshold                      Target/Max
                               75%                             100%




          14.   The fiscal year 2020 total maximum potential award opportunity under the KEIP

will not exceed $9,866,000 in the aggregate and is to be paid 50% in October 2020 and the

remaining 50% in January 2021 (the “KEIP Award”). The October 2020 payment will assume

target level performance and the January 2021 payment will include a true-up, if any, including a
                                               6
19-23649-rdd      Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                Exhibit C -
                     Willis Towers Watson Declaration Pg 8 of 26



potential clawback of the prior payment if threshold or target performance is not met. Payments

will also be subject to clawback if the KEIP Participant resigns or is terminated for any reason

other than by the Debtors without cause prior to the earlier of the Debtors’ emergence from these

Chapter 11 Cases or March 15, 2021. If the Debtors emerge from these Chapter 11 Cases at any

time prior to any outstanding payment date, any remaining KEIP Award payments would be

accelerated and paid at the target KEIP Award value. All amounts payable under the KEIP Awards

will be subject to acceleration in the event of a termination of employment by the Debtors without

cause. This structure maintains the inherent retention value of the historic payment of AIP and

LTRP amounts in March of the year following the year in which they are earned.

       15.     The titles of the individual KEIP Participants and their respective proposed KEIP

Award opportunities are identified in the table below. The target KEIP Award amounts reflect for

each KEIP Participant the sum of (a) the target amount of the 2020 AIP award the KEIP Participant

otherwise would have been eligible to receive, and (b) the LTRP payout otherwise due to be paid

to the KEIP Participant in 2021, with such LTRP payouts subject to a 25% reduction for KEIP

Participants other than the CEO, who has agreed to a 47% reduction, and the General Counsel,

who has agreed to a further $250,000 reduction in his compensation in addition to the 25%

reduction in LTRP payouts. I understand that the Company calculated that such reductions,

together with reductions to the 2021 LTRP payout amounts of other participants as discussed

below, are, in the aggregate, greater than the amount of the 2021 LTRP payouts tied to pre-2018

performance. So that the brunt of the brunt of the 2021 LTRP reductions would not be on non-

insider employees, I understand that the Compensation Committee determined that the reductions

should be implemented for all KEIP Participants.




                                                7
19-23649-rdd       Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                 Exhibit C -
                      Willis Towers Watson Declaration Pg 9 of 26



                                                           Payout Range = 75% to 100%
                    KEIP Participant                    Threshold KEIP         Target/Max
                                                            Award              KEIP Award
    President & Chief Executive Officer                     $2,640,000          $3,520,000
    Executive Vice President, General Counsel               $1,964,000          $2,619,000
    Executive Vice President, Chief Financial Officer        $750,000           $1,000,000
    Senior Vice President, Intellectual Property Law
                                                             $508,000            $678,000
    & Public Health Initiatives
    Chief Technical Operations Officer                       $519,000            $691,000
    President, Imbrium Therapeutics                          $468,000            $624,000
    President, Rhodes Pharmaceuticals                        $279,000            $372,000
    President, Rhodes Technologies                           $272,000            $362,000
    Total                                                   $7,400,000          $9,866,000


       16.     The Target KEIP Award replaces the 2020 AIP and the LTRP payouts that would

have been paid to the KEIP Participants in 2021 and is not new or additive to past practice.

Additionally, to align with past practice, each KEIP Participant will receive a long-term award

designed to mimic the economic structure of the LTRP grant they otherwise would have received

in 2020, payable in 2023, which is consistent with the Debtors’ longstanding compensation

practices. The target amount of these long-term awards includes a 50% concession as compared

to the target 2020 LTRP grant that otherwise would have been granted. Given the uncertainty of

the timing of emergence from these Chapter 11 Cases, the Compensation Committee determined

that it was in the best interest of the Debtors and the post-emergence entities to not apply metrics

to the long-term award for years subsequent to 2020. The actual payouts will be based on the same

Performance Metrics that apply to the KEIP Award that are described below and therefore will

depend solely on the Company’s performance in 2020. These long-term awards would not

accelerate upon emergence from the Chapter 11 Cases but will accelerate upon a termination of
                                             8
19-23649-rdd       Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                 Exhibit C -
                     Willis Towers Watson Declaration Pg 10 of 26



employment by the Debtors without cause. The maximum aggregate amount of such payments is

$2,200,000.

       17.     Each KEIP Participant will also be eligible to receive payment of LTRP amounts

due in 2022. All LTRP payments due in 2022 (including those payable under the non-insider

KERP) will be subject to a 22% reduction to the payment due to the CEO and a 12% reduction

for other KEIP Participants. I understand that, as with the LTRP payments due in 2021, the

Company calculated that such reductions, together with reductions to the 2022 LTRP payout

amounts of other participants as discussed below, are, in the aggregate, greater than the amount

of the 2022 LTRP payouts tied to pre-2018 performance. So that the brunt of the 2022 LTRP

reductions would not be on non-insider employees, I understand that the Compensation

Committee determined that the reductions also be implemented for the KEIP Participants. The

same Performance Metrics that apply to the KEIP Award will be applied to uncompleted

performance periods with respect to such LTRP, while completed performance periods will

remain subject to their existing performance scores. Except as set forth above, such payments

will be paid under the existing LTRP terms but subject to acceleration in the event of a

termination of employment by the Debtors without cause. The aggregate target amount—and

maximum amount—of such payments is $3,700,000.


B.     Performance Metrics.

       18.     The KEIP is purely incentive based. The KEIP Awards will be conditioned on the

KEIP Participants’ ability to meet the Performance Metrics set out in the Scorecard, thus ensuring

that the KEIP Participants are properly incentivized to work toward a value-maximizing

restructuring of the Debtors’ estates during this critical stage of these Chapter 11 Cases. In early

2020, the Compensation Committee, with guidance from Willis Towers Watson, identified and
                                                 9
19-23649-rdd           Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                              Exhibit C -
                         Willis Towers Watson Declaration Pg 11 of 26



approved certain Performance Metrics that could be applied to any incentive compensation

programs adopted by the Debtors. Payout of these awards is based on the achievement of corporate

performance objectives for the 2020 performance. At the time Performance Metrics were

originally established, further development of 2020 compensation programs was paused in

response to the uncertainty in the Debtors’ business outlook stemming from the COVID-19

pandemic. However, when discussion of 2020 compensation programs resumed, the

Compensation Committee, with input from Willis Towers Watson, determined that the originally

developed Scorecard remained well-balanced to motivate the workforce and should continue to

apply to performance under the KEIP Awards. The KEIP Awards thus rely on the same three

strategic pillars historically applied to the AIP: (i) value creation (representing 40% of the Target

KEIP Award); (ii) innovation and efficiency (50% of the Target KEIP Award); and (iii) people

and culture (10% of the Target KEIP Award).

       19.        The Scorecard’s value creation metric is designed to measure and reward the long-

term success of the Debtors’ business based on certain nonfinancial operational goals, such as

meeting certain deadlines with respect to its testing and development of overdose treatment

products and other non-opioid products. Table 2 below sets forth certain key operational and

developmental goals that the Debtors have identified as critical to the long-term success of the

Debtors’ business.

                                                          TABLE 2

                                                              2020                                     % of Target
     2020 Value Creation Performance                                              % of Value
                                                          Performance                                    KEIP
                 Metrics                                                          Creation
                                                             Target                                     Award
 Public Health Initiatives3



       3
           All medications referred to in this section are potential treatments for opioid overdose.
                                                          10
19-23649-rdd          Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                             Exhibit C -
                        Willis Towers Watson Declaration Pg 12 of 26



   Intranasal Naloxone: Formalize
                                                              End of Q3
    agreement(s) and provide support for
                                                                   2020
    the non-profit development of
    intranasal naloxone with HRT to allow
    first patient in Phase 1
   Nalmefene: ANDA Filed by Vial with
                                                              End of Q4
    Competitive Generic Therapy (CGT)
                                                                   2020                   45.0%            18.0%
    Designation
   Nalmefene: Complete Engineering
                                                              End of Q4
    Batches for Nalmefene Prefilled
                                                                   2020
    Syringe
   Nalmefene: Complete Nalmefene
                                                              End of Q4
    Autoinjector Formulation
                                                                   2020
    Development Work
 Research & Development4
   OAG: Complete Last Patient                                End of Q4
    Randomized in Proof-of-Concept                                 2020
    Phase 2 Trial OAG2002
                                                          Q3 2020 and                     15.0%             6.0%
   OAG: Complete In Life Portion for
    Chronic Toxicology Studies, 6M rat                       Q4 2020,
    and 9M dog                                            respectively

   Tinostamustine: Advancement of
                                                               Q3 2020                    15.0%             6.0%
    Clinical Program
 Rhodes
   Generic Medication-Assisted
                                                               Q4 2020                     2.5%             1.0%
    Treatment Product: Launch
   Generic Migraine and COPD
                                                         End Q4 2020                      6.25%             2.5%
    Medications: Submit DHE ANDA
   Generic ADHD Treatment: ANDA
                                                               Q2 2020                    6.25%             2.5%
    Submission
   Generic Treatment for Intestinal
                                                          Q3/Q4 2020                       5.0%             2.0%
    Parasites: ANDA Submission
   Generic Nausea Prevention
    Medication: Manufacture Exhibit                            Q4 2020                     5.0%             2.0%
    Batches and Close the BE Study
 Total                                                                                    100%               40%



         4
           OAG refers to a potential treatment for insomnia associated with alcohol cessation. Tinostamustine refers
to a potential cancer treatment.
                                                         11
19-23649-rdd            Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                             Exhibit C -
                          Willis Towers Watson Declaration Pg 13 of 26




         20.        The Scorecard’s innovation and efficiency metric is designed to capture key

financial and operational goals, including important business metrics such as operating profits, net

sales and operating losses. Table 3 below sets forth certain key financial and operational goals

that the Debtors have identified as critical to the long-term success of the Debtors’ business.

                                                           TABLE 3

                                                           2020        % of
         2020 Innovation and Efficiency                                           % of Target
                                                       Performance Innovation and
              Performance Metric5                                                 KEIP Award
                                                          Target     Efficiency
     Purdue Branded Business Operating
                                                                $115M                   20%                 10%
     Profit
     Adhansia XR Net Sales                                        $18M                  10%                   5%
     Adhansia XR Operating Loss6                                ($44M)                  15%                 7.5%
     Avrio Net Sales                                              $85M                  10%                   5%
     Avrio Operating Profit                                      $8.6M                  15%                 7.5%
     Rhodes (RALP) Operating Loss                               ($35M)                  30%                 15%
     Total                                                                            100%                  50%

         21.        As I understand it, the People and Culture metric includes:

     -   Organizational education
     -   Development of a transition plan
     -   A review to determine whether the Debtors’ estates have been properly positioned for
         transition to their post-emergence roles

C.       Evaluation of the KEIP.

         22.        In assessing the appropriateness and reasonableness of the KEIP, I worked with my


         5
           Adhansia XR is a Central Nervous System (CNS) stimulant prescription medicine used for the treatment
of ADHD in people six years of age and older. Avrio Health L.P. is a wholly owned subsidiary of the Debtors which
produces over-the-counter consumer health products, including Betadine (a wound care product), Colace (a stool
softener), Senokot (a laxative) and SlowMag Mg (a magnesium supplement).
         6
             The operating loss metric relates to Adhansia, which was recently launched and still in the growth phase.

                                                           12
19-23649-rdd       Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28               Exhibit C -
                     Willis Towers Watson Declaration Pg 14 of 26



team to analyze competitive target/max total direct compensation, a standard benchmark that

includes base salary, short term incentives, and long-term incentives “Total Direct

Compensation”), for all KEIP Participants.

       23.     As my primary reference point for the competitiveness of Total Direct

Compensation of all KEIP Participants, my team and I analyzed the compensation opportunities

of executives at relevant market comparators in the pharmaceutical industry. Specifically, my team

and I matched the KEIP Participants to survey benchmarks at companies in Willis Towers

Watson’s 2019 CDB Pharmaceutical and Health Sciences Executive Compensation Survey

Report, based on our understanding of each KEIP Participant’s job duties and responsibilities

within the Debtors’ organization. For each survey benchmark, my team and I developed, where

possible, revenue-adjusted survey data for Total Direct Compensation.

       24.     If the Debtors do not receive approval from the Court to implement the KEIP, Total

Direct Compensation (currently representing only adjusted base salaries) for the KEIP

Participants, in aggregate, would fall 16% below the market 25th percentile of Total Direct

Compensation (excluding general counsel role) and 39% below the market median (excluding

general counsel role). In other words, the KEIP Participants would be materially

undercompensated versus comparable executives at similarly-sized organizations in the

pharmaceutical industry. These circumstances could significantly undermine the Debtors’ ability

to motivate their senior management to achieve desired business objectives. It is also my

experience that it would be highly uncommon for a distressed entity comparable to the Debtors’

size and scope to fail to provide short- and long-term, cash-based incentive opportunities. The

KEIP is, in part, designed to address some of this shortfall.

       25.     My team and I then compared to market the KEIP Participants’ Total Direct

                                                 13
19-23649-rdd        Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28               Exhibit C -
                      Willis Towers Watson Declaration Pg 15 of 26



Compensation, both excluding and including the annualized values of certain prepetition retention

awards (the “Existing Non-Executive Retention Plan”). Excluding Existing Non-Executive

Retention Plan, the KEIP Participants’ Total Direct Compensation, in aggregate, would fall 25%

above the market median (excluding general counsel role) of the pharmaceutical industry and 12%

below the market 75th percentile of the pharmaceutical industry (excluding general counsel role).

Including the Existing Non-Executive Retention Plan, the KEIP Participants, in aggregate, would

fall 18% above the market 75th percentile of the pharmaceutical industry (excluding general

counsel role).

       26.       It is my understanding based on conversations with the Debtors and their other

outside advisors that the CEO joined the Company in a non-executive position in 1999 and has

served as CEO since June 2017. It is also my understanding that continuity in the CEO role is

critical to the Debtors’ success in these Chapter 11 Cases. Further, I understand that the Debtors,

under the CEO’s leadership, voluntarily stopped promoting opioid pain medications to prescribers

through sales representatives and via other channels, such as in medical journals, and eliminated

its opioid medication sales force. Last, the CEO has been instrumental in advancing the

development of several opioid overdose reversal and addiction treatment medications.

       27.       Absent the KEIP, the CEO would be compensated significantly below market and

the KEIP is designed to compensate for this shortfall. Specifically, the CEO’s base pay falls 25%

below the market 25th percentile of Total Direct Compensation and 48% below the market median

of Total Direct Compensation. Adding incentives by way of the KEIP helps address the shortfall

in competitive positioning compared to the market Total Direct Compensation.

       28.       Including the KEIP, the Debtors’ CEO would fall between market median (+21%)

and market 75th percentile (-16%) of Total Direct Compensation. This variance from the median

                                                14
19-23649-rdd      Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                 Exhibit C -
                    Willis Towers Watson Declaration Pg 16 of 26



is justified based on my understanding of the CEO’s extensive experience and expertise with the

Debtors’ business, and his stewardship through these Chapter 11 Cases. Moreover, the CEO’s

proposed KEIP award should be considered in the context of the substantial concessions he made

with respect to 2019 compensation—when averaging the 2019 variance in compensation,

including court-approved reductions, the CEO’s compensation is positioned 8% above the 50th

percentile, and 25% below the 75th percentile of Total Direct Compensation.

       29.     Similarly, I understand from discussions with the Debtors and their other outside

advisors that the General Counsel is critical to the Debtors’ operations and the success of these

Chapter 11 Cases. Although the General Counsel’s compensation is high compared to the market,

his compensation—including the KEIP—is reasonable in light of my understanding of the

importance of his role to the Debtors’ successful operation during these Chapter 11 Cases and

through emergence therefrom, as well as the Debtors’ need of a highly credentialed and qualified

general counsel in light of their present circumstances. I also understand that, in addition to the

General Counsel’s leadership prior to these immensely litigious and highly public Chapter 11

Cases, the Debtors’ General Counsel faces the additional challenge of ensuring the future success

of the Debtors’ estates and the successful emergence from these Chapter 11 Cases. Moreover, I

am informed that when the General Counsel accepted the role with the Debtors, he forewent similar

opportunities at other companies offering notably higher compensation packages. Accordingly,

the General Counsel’s compensation—including the KEIP—is reasonable in light of the

aforementioned facts and circumstances as I understand them to be; again and particularly, the

immense challenges he faces in his role with the Debtors and his significant experience and

expertise.

       30.     Based on the results of these benchmarking analyses, and my experience with other

                                                15
19-23649-rdd      Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                 Exhibit C -
                    Willis Towers Watson Declaration Pg 17 of 26



incentive compensation arrangements implemented in Chapter 11 cases, I believe the KEIP and

the KEIP Participants’ potential Total Direct Compensation levels are appropriate in light of

competitive market practice for companies like the Debtors that operate in the pharmaceutical

industry, and reasonable in light of the Debtors’ current circumstances. Critically, the absence of

both short- and long-term incentive opportunities for the KEIP Participants significantly

undermines the current competitiveness of the Debtors’ compensation structure, which in turn

could negatively impact the Debtors’ ability to motivate current management to achieve desired

business objectives.

         31.   To assess the appropriateness and reasonableness of the design of the KEIP, I

analyzed 20 comparable examples (general industry) of key employee incentive plans approved

since 2016 with company revenues between $500 million and $5 billion. These companies include:

Appyion, Inc.; Avaya, Inc.; Bristow Group Inc.; Ciber, Inc.; Claire’s Inc.; Cloud Peak Energy Inc.;

Cumulus Media Inc.; Ditech Holding Corporation; Ezra Holdings Limited; FirstEnergy Solutions

Corp.; FTD Companies, Inc.; Gander Mountain Company Inc.; GenOn Energy; hhgregg, Inc.;

Marsh Supermarkets; Payless Inc.; PHI, Inc.; Real Industry, Inc.; Velocity Holdings Company,

Inc.; and Westinghouse Electric Company LLC.

         32.   In conducting this analysis, I also relied upon my significant consulting experience

in the analysis and design of incentive plans generally at other companies.

         33.   To assess the appropriateness and reasonableness of the cost of the Target KEIP

Award, my team and I reviewed the proposed target and maximum cost (Target = Maximum for

Target KEIP Award) of the KEIP expressed in the following two ways: (i) as an aggregate amount,

and (ii) as a percentage of the Debtors’ revenue. This comparison can be observed in the table

below:

                                                16
19-23649-rdd           Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                              Exhibit C -
                         Willis Towers Watson Declaration Pg 18 of 26



                                            Market 50th Percentile   Market 75th Percentile   Market 90th Percentile

                        Purdue Target/Max                  Max                      Max                       Max
 Aggregate KEIP Cost
                         Performance and    Target                   Target                   Target
      vs Market
                              Payout
 $000s                        $9,866        $5,000        $6,700     $10,300       $12,300
 Percentage of                                            0.56%                     0.97%     $13,300       $26,300
                             0.77%           0.47%                   0.73%
 Revenue                                                                                       1.11%         2.26%



D.       Appropriateness of the KEIP.

         34.     For the aforementioned reasons and based on my experience with incentive-based

compensation programs employed by companies in Chapter 11, I believe the design, structure,

cost and individual opportunities available under the Debtors’ KEIP is appropriate and consistent

with market practice.


E.       Reasonableness of the KEIP

         35.     The KEIP Participants are managing the Debtors during a challenging time for the

Debtors, in which they navigate difficult terrain as they seek to emerge from bankruptcy. It is my

understanding that the Debtors and KEIP Participants face immense challenges that go beyond

those typically faced by companies in Chapter 11.

         36.     Moreover, Target KEIP Awards are substantially similar to the KEIP Participants’

historical annual AIP award and LTRP payouts. While the total cost of the proposed KEIP Awards

is higher than the 2019 AIP and LTRP payouts made in 2020, this difference is driven chiefly by

(i) the CEO’s agreement to a substantial one-time reduction in compensation otherwise due to him

in 2020 as a show of good faith to the Debtors’ stakeholders and as part of an overall agreement

to speed approval of incentive compensation program for the rest of the workforce and (ii) the fact

that the General Counsel, hired in 2018, was not entitled to an LTRP payout in 2020 but would be

for the first time in 2021.



                                                         17
19-23649-rdd        Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                   Exhibit C -
                      Willis Towers Watson Declaration Pg 19 of 26



       37.       It is my understanding that the challenges faced by the CEO, the General Counsel

and the other KEIP Participants have been significantly increased during these Chapter 11 Cases

due to the extremely complex and highly litigious nature of the bankruptcy case. The Debtors

have determined that it is appropriate to continue to compensate the CEO in line with his historic

compensation (which is in line with market rates) and not to insist upon continuation of his

extraordinary concessions relating to 2019 compensation given the increased responsibilities

imposed on him in the course of these Chapter 11 Cases as well as the additional challenging

task of ensuring the future success of the Debtors’ estates and facilitating a successful

restructuring. The Debtors have similarly determined that it is appropriate to compensate the

General Counsel to account for his extraordinary stewardship during these litigious Chapter 11

Cases and incentivize him to continue to lead the Debtors towards a successful restructuring. I

understand that the Debtors require a General Counsel with the highest level of expertise, and

resilience; a true strategic advisor to the CEO. It is also my understanding that the incumbent

General Counsel was an external hire who was identified as one of the only candidates who

could fill the role under the circumstances at the time of hire and currently. Accordingly, the

Debtors’ incentive-based compensation programs for the CEO, General Counsel, and other KEIP

Participants are appropriate in light of the circumstances faced by the Debtors in this

restructuring.

       38.       For these reasons and based on my experience with incentive-based compensation

programs employed by companies in Chapter 11, as well as the environment in which the Debtors

are operating, I believe the design, structure, cost and individual opportunities available under the

Debtors’ KEIP are reasonable.




                                                 18
19-23649-rdd       Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                  Exhibit C -
                     Willis Towers Watson Declaration Pg 20 of 26



         KEY EMPLOYEE RETENTION PLAN AND TARGETED RETENTION PLAN

       A. Overview of the KERP.

       39.     The KERP Participants consist of approximately 612 incentive-eligible employees,

of which 17 hold a position of Vice President or higher and 595 will be middle management and

professional employees. None of the KEIP Participants are eligible to participate in the KERP, and

no KERP Participant is an insider. Each KERP Participant will receive (i) an award (a “KERP

Award”) comprised of replacement of the KERP Participants’ 2020 AIP and LTRP payouts due

in 2021, (ii) a long-term incentive compensation grant payable in 2023, (iii) partial payment of

prepetition LTRP grants that are payable in 2022 (reduced as discussed below) and full payment

of the prepetition LTRP grants that are payable in 2023. Certain KERP Participants will also

receive additional targeted retention payments.

       40.     Each KERP Participant’s KERP Award is equal to the sum of the target amount of

the AIP award they otherwise would have been eligible to receive for 2020 and the LTRP payout

they would otherwise have expected to be paid in 2021 subject to a 21% reduction for KERP

Participants with a title of Vice President or higher at the time of the grant and 11% for KERP

Participants with a title less senior than Vice President at the time of the grant. As noted above, I

understand that the Company calculated that aggregate 2021 LTRP payments (considering both

KEIP and KERP Participants) will be reduced in an amount greater than the amount of the 2021

LTRP payouts tied to pre-2018 performance.

       41.     As with the KEIP, the KERP Award replaces the 2020 AIP award and LTRP

payouts that would ordinarily be due in 2021 and is not new or additive to past practice.

       42.     The KERP Award is not subject to additional performance criteria to provide the

KERP Participants with greater compensation certainty. This is intended to help retain KERP

                                                  19
19-23649-rdd       Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                 Exhibit C -
                     Willis Towers Watson Declaration Pg 21 of 26



Participants under the present challenging and uncertain conditions.

       43.     KERP Awards will be paid as follows: (i) 50% paid in October 2020 and (ii) the

remaining 50% paid in January 2021. Other than for hourly employees, KERP Award payments

are subject to a clawback if the KERP Participant resigns or is terminated for any reason other than

by the Debtors without cause before the earlier of March 15, 2021 or emergence. Payments under

the KERP Awards will be subject to each KERP Participant’s continued employment through the

applicable payment date, with acceleration in the event of a termination of the KERP Participant’s

employment by the Debtors other than for cause. In the event the Debtors emerge from bankruptcy

any time prior to a payment date, the remaining full amount of the KERP Awards would accelerate

and be payable. The total aggregate maximum payment under the KERP Awards is $21,600,000.

       44.     In addition, the Debtors believe that the Existing Non-Executive Retention Plan

was particularly critical to preserving and maximizing the value of the Debtors’ estates. The

Debtors therefore seek to provide additional targeted retention awards to an identified group of

key employees on a similar basis in an aggregate amount of up to $8,100,000 (the “Targeted

Retention Awards”). The Targeted Retention Awards will be payable 50% in January 2021, and

50% in April 2021. Other than for hourly employees, Targeted Retention Award payments are

subject to a clawback if, before end of day June 30, 2021, a Retention Eligible Employee resigns

or is terminated for any reason other than by the Debtors for cause. Payments under Targeted

Retention Awards will be subject to a Retention Eligible Employee’s continued employment

through the applicable payment date, with acceleration in the event of a termination of a Retention

Eligible Employee’s employment by the Debtors other than for cause. In the event the Debtors

emerge from bankruptcy any time prior to a payment date or the expiration of the clawback, the

remaining amount of the Targeted Retention Payment would accelerate and be payable and the

                                                20
19-23649-rdd           Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28            Exhibit C -
                         Willis Towers Watson Declaration Pg 22 of 26



clawback would no longer apply.

       45.        Prior to the commencement of these Chapter 11 Cases, certain of the KERP

Participants were granted LTRP awards that are payable in 2022 and 2023. Each such KERP

Participant7 will be entitled to payment in 2022 and 2023 on account of such prepetition LTRP

awards at target value (or, with respect to completed performance periods, the amount previously

set based on achievement during such period). As noted above, I understand that the Company

calculated that the aggregate LTRP payments (considering both KEIP and KERP Participants)

with respect to such years will be reduced by an amount greater than the amount of the LTRP

payouts tied to pre-2018 performance. These reductions for KERP Participants will consist of a

9% reduction for KERP Participants with a title of Vice President or higher and a 5% reduction

for KERP Participants with a title less senior than Vice President with respect to payouts in 2022

and no reduction with respect to payouts in 2023. Except as provided above, such payments will

be paid under the existing LTRP terms but subject to acceleration in the event of a termination of

employment by the Debtors without cause. The aggregate total of target LTRP payouts in 2022

and 2023 for all KERP Participants is $10,100,000 and $1,150,000, respectively.

       46.        Consistent with past practice, certain KERP Participants will receive a long-term

award designed to mimic the economic structure of the LTRP grant that otherwise would have

been granted to the KERP Participant in 2020 under Purdue’s longstanding compensation

practices. The amount of such grant will be equal to the target LTRP grants that otherwise would

have been granted to the KERP Participant in 2020. The grant will not be subject to performance

metrics. The aggregate total of these long-term awards for all KERP Participants is $10,200,000.




       7
           KERP Participants include post-petition retirees for this purpose.

                                                          21
19-23649-rdd            Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                        Exhibit C -
                          Willis Towers Watson Declaration Pg 23 of 26



         47.      In assessing the appropriateness and reasonableness of the KERP, I worked with

my team to analyze 17 comparable examples (general industry) of approved programs that capture

all or a portion of pre-restructuring incentive plans since 2016 with company revenues between

$500 million - $5 billion; these programs may take the form of incentive or retention programs

depending on the company. These companies include: Appvion, Inc.; Arch Coal, Inc.; ATD

Corporation; Basic Energy Services; Breitburn Energy Partners LP; Bristow Group Inc.; Cenveo,

Inc.; Claire’s Inc.; Cloud Peak Energy Inc.; Cumulus Media Inc.; Energy XXI Ltd.; FirstEnergy

Solutions Corp.; Hexion Holdings LLC; Real Industry, Inc.; Verso Corporation; and

Westmoreland Coal Company.

         48.      My team and I then compared the aggregate of KERP Participants’ Total Direct

Compensation both excluding and including the annualized values of the Existing Non-

Executive Retention Plan, for both non-insider executives and middle management and

professionals.

         49.      The aggregate market positioning is shown in the table below:

                                                          Variance to Market
                              Variance to Market TDC                              Variance to Market TDC
                                                                 TDC
  Employee Group         N                                    (Purdue TTDC +
                                (Purdue Target TDC)                                (Purdue Base Only)
                                                                 Retention)
                              P25      P50       P75     P25      P50     P75    P25      P50       P75
 Non-Insider
                        58    28%      0%      -23%      55%      22%     -5%    -24%    -40%      -53%
 (Executive Survey)
 Non-Insider
 (Middle                402   25%      7%       -8%      30%      11%     -4%    5%      -10%      -22%
 Management &
 Professional Survey)
                                                          Variance to Market
                              Variance to Market TDC
                                                                 TDC
  Employee Group         N                                  (Purdue Base +
                              (Purdue Base + Proposal)
                                                         Proposal + Retention)
                              P25      P50       P75     P25     P50     P75
 Non-Insider
                        58    12%     -12%     -32%      40%      10%    -15%
 (Executive Survey)
 Non-Insider
 (Middle                402   23%      5%      -10%      28%      9%      -6%
 Management &
 Professional Survey)

                                                         22
19-23649-rdd          Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                              Exhibit C -
                        Willis Towers Watson Declaration Pg 24 of 26




         50.     Based on the results of these benchmarking analyses, my experience in other

incentive compensation arrangements implemented in Chapter 11 cases, and my understanding of

the Debtors’ challenges as represented by Debtors and their other outside advisors such as the

environment in which the Debtors are operating, and the rate at which the Debtors are affected by

employee attrition, I believe the KERP and the KERP Participants’ aggregate Total Direct

Compensation levels are appropriate and reasonable .

         51.     In conducting this analysis, I also relied upon my significant consulting experience

in the analysis and design of retention plans.

         52.     To assess the appropriateness and reasonableness of the cost of the KERP, my team

and I reviewed the proposed cost of the KERP expressed in the following two ways: (i) as an

aggregate amount, (ii) as a percentage of the Debtors’ revenue. This comparison can be observed

in the table below:

                                           Market 50th Percentile   Market 75th Percentile   Market 90th Percentile

                       Purdue Target/Max
   Aggregate KERP       Performance and
    Cost vs Market      Payout (without
                           retention)
 $000s                      $21,600        $10,800                  $14,000                  $24,600
 Percentage of
                            1.68%           0.61%                   1.02%                    1.63%
 Revenue



         53.     To assess the appropriateness and reasonableness of the cost of the Targeted

Retention Awards, my team and I reviewed the proposed cost expressed in the following two

ways: (i) as an aggregate amount, (ii) as a percentage of the Debtors’ revenue. This comparison

can be observed in the table below:



                                                        23
19-23649-rdd          Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                         Exhibit C -
                        Willis Towers Watson Declaration Pg 25 of 26



                                       Market 50th Percentile   Market 75th Percentile   Market 90th Percentile


  Aggregate Cost vs
                          Purdue
      Market
 $000s                     $8,100       $2,574                  $3,725                   $8,073
 Percentage of
                           0.63%        0.20%                   0.38%                    0.71%
 Revenue




Also, in my experience, and the data shows, programs such as the Debtors’ proposed KERP and

Targeted Retention Awards are regularly utilized by similarly-situated companies to retain

personnel such as the KERP Participants.

     Appropriateness and Reasonableness of the KERP and Targeted Retention Awards

         54.      Based on my education, experience, and the work I have done in this case and in

similar cases, I believe that the design, structure, cost, and award opportunities available under the

KERP and Targeted Retention Awards are appropriate and reasonable given the facts and

circumstances of these Chapter 11 Cases as I understand them.



                             [Remainder of page intentionally left blank]




                                                    24
19-23649-rdd      Doc 1674-3 Filed 09/09/20 Entered 09/09/20 20:01:28                 Exhibit C -
                    Willis Towers Watson Declaration Pg 26 of 26



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Dated: September 9, 2020

                                                  /s/ Josephine Gartrell
                                                 Josephine Gartrell
                                                 Director
                                                 Willis Towers Watson PLC
